Exhibit 10.25

THIRD AMENDMENT TO SUBLEASE

This Third Amendment to Sublease is made and entered into as of the 31st day of
March, 2008 (“Effective Date”), by and between Ariba, Inc., a Delaware
corporation (“Sublandlord”), and Motorola, Inc., a Delaware corporation
(“Subtenant”).

RECITALS

A. Sublandlord, as tenant, and Moffett Park Drive LLC, a California limited
liability company (“Master Landlord”), as landlord, previously entered into the
Technology Corners Triple Net Multiple Building Lease dated March 15, 2000, as
amended by letter agreement dated September 11, 2000, a First Amendment to Lease
dated January 12, 2001, a Second Amendment to Lease dated October, 31, 2002, a
Third Amendment to Lease dated October 21, 2004, and a Fourth Amendment dated
July 6, 2007 (collectively, the “Master Lease”), a copy of which is attached to
the Sublease as Exhibit A and incorporated herein by this reference. Under the
Master Lease, Master Landlord leases to Sublandlord certain premises located at
1111 Lockheed Martin Way in Sunnyvale, California, including four (4) free
standing, four-story office and research and development buildings, and one
(1) amenity building (collectively, the “Buildings”) and other improvements
including a parking structure (collectively the “Project”). The four office and
research development buildings are commonly known as: 803 Eleventh Avenue
(“Building One”), 807 Eleventh Avenue (“Building Two”), 805 Eleventh Avenue
(“Building Three”), and 809 Eleventh Avenue (“Building Four”). The amenity
building (“Amenity Building”) is currently used as a fitness center. References
in this Sublease to a “Building” shall refer to Buildings One, Two, Three and
Four, and the Amenity Building, individually, and references in this Sublease to
the “Buildings” shall refer to Buildings One, Two, Three and Four, and the
Amenity Building, collectively, unless otherwise expressly stated.

B. Subtenant and Sublandlord entered in (i) a Sublease dated August 25, 2004,
under which Sublandlord sublet to Subtenant the Premises, (ii) a First Amendment
to Sublease dated October 7, 2004, and (iii) a Second Amendment to and
Restatement of Sublease dated October 21, 2004. Sublandlord and Subtenant now
desire to further amend the Sublease.

C. Sublandlord wishes to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, on the terms and conditions set forth herein, the
Premises, as defined in the Basic Sublease Information set forth in the Second
Amendment to and Restatement of Sublease dated October 21, 2004.

D. Capitalized terms used herein without definition shall have the same meaning
as in the Master Lease.



--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Sublandlord and Subtenant agree as follows:

AGREEMENT

1. Extension of the Sublease Term. Upon the Effective Date, Article 14 of the
Basic Sublease Information set forth in the Second Amendment to and Restatement
of Sublease shall be amended and modified to reflect the Extension the Sublease
Term beginning September 1, 2008 through and including January 24, 2013 (the
“Sublease Expiration Date”).

2. Monthly Base Rent. Article 16 of the Basic Sublease Information set forth in
the Second Amendment to and Restatement of Sublease shall be amended and is
hereby modified to reflect that as of the Effective Date, the Monthly Base Rent
shall be as follows:

 

September 1, 2008 – December 31, 2008

   $ 123,263.10

January 1, 2009 – December 31, 2009

   $ 159,785.50

January 1, 2010 – December 31, 2010

   $ 164,350.80

January 1, 2011 – December 31, 2011

   $ 168,916.10

January 1, 2012 – December 31, 2012

   $ 173,481.40

January 1, 2013 – January 24, 2013

   $ 134,308.18

3. Brokers.

(a) Each party to this Third Amendment represents and warrants to the other
party that it has had no dealings with any broker or agent in connection with
this Third Amendment except for Jones Lang LaSalle Americas, Inc., the real
estate representative of Subtenant, and Newmark Pacific, Inc., the exclusive
real estate representative of Sublandlord.

(b) Sublandlord will pay a commission to Jones Lang LaSalle Americas, Inc. and
Newmark Pacific, Inc. pursuant to a separate agreement.

4. Master Landlord Consent. The parties acknowledge that, under the terms of the
Master Lease, this Third Amendment to Sublease requires the prior written
consent of Master Landlord. In accordance with this Master Lease requirement,
Sublandlord and Subtenant acknowledge and agree that this Third Amendment to
Sublease is expressly conditioned upon obtaining Master Landlord’s prior written
consent in such form as is mutually agreeable to the parties in their reasonable
discretion. Until such time as Master Landlord has executed and delivered a
consent to this Third Amendment reasonably acceptable to Sublandlord and
Subtenant, Sublandlord and Subtenant shall each have the right, by written
notice to the other party, to terminate this Third Amendment.



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) This Third Amendment shall be binding upon and inure to the benefit of the
parties hereto, their heirs, estates, personal representatives, successors and
assigns.

(b) This Third Amendment shall be construed in accordance with and governed by
the laws of the State of California.

(c) This Third Amendment constitutes the entire understanding and agreement of
Sublandlord and Subtenant with respect to the specific subject matter hereof,
and shall supersede and replace all prior understandings and verbal
representations. The parties confirm and acknowledge that there are no other
promises, covenants, understandings, agreements, representations or warranties
with respect to the subject matter of this Third Amendment except as expressly
set forth herein.

(d) This Third Amendment may not be modified, amended or terminated except
pursuant to a written instrument duly executed by the parties hereto, or their
successors in interest.

(e) Sublandlord and Subtenant shall each bear their own costs and expenses with
respect to the negotiation, preparation and execution of this Third Amendment.

(f) Each party acknowledges that it has been represented by counsel with respect
to this Third Amendment and accordingly, each party represents to the other
party that it has read and understood the terms hereof and the consequences of
executing this Third Amendment. Each party further waives any right it may have
to require the provision of this Third Amendment to be construed against the
other party who drafted the same.

(g) If any term or provision of this Third Amendment shall be deemed or held, by
any court or authority having property jurisdiction to be invalid, illegal, void
or unenforceable, the remaining terms and provisions hereof shall nevertheless
remain in full force and effect with the intent that the purpose of this Third
Amendment will be accomplished.

(h) Each party acknowledges and agrees that except as may be amended by the
terms and conditions of this Third Amendment, the terms, covenants and
conditions of the Sublease and Consent are hereby ratified and confirmed. Upon
the consent of the Master Landlord to a fully executed copy of the Third
Amendment to Sublease, this Third Amendment shall be incorporated into and made
a part of the Sublease, and all provisions of the Sublease not expressly
modified or amended hereby shall remain in full force and effect. As amended
hereby, the Sublease is hereby ratified and confirmed by Sublandlord and
Subtenant. To the extent the terms hereof are inconsistent with the terms of the
Lease, the terms hereof shall control.



--------------------------------------------------------------------------------

(SIGNATURES CONTAINED ON THE FOLLOWING PAGE)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Third
Amendment as of the day and year first above written.

 

SUBLANDLORD: ARIBA, INC., a Delaware Corporation By:  

/s/ Wayne Kimber

Title:  

VP

SUBTENANT: MOTOROLA, INC., a Delaware corporation By:  

/s/ [Illegible]

Title:  

Sr. Director Real Estate